Title: To Thomas Jefferson from DeWitt Clinton, 16 May 1807
From: Clinton, DeWitt
To: Jefferson, Thomas


                        
                            Sir
                            
                            NewYork 16 May 1807.
                        
                        In looking over some old Pamphlets I came across a pamphlet which I transmit by this mail. It was written by
                            me in reply to a furious priest of the name of Linn, during a season of
                            leisure in the Country. As I presume you have not seen it, the perusal of it may fill up a vacant hour.
                        The late election in this State was notwithstanding in its being in some measure disguised, in fact & in operation a controvesy on the old ground of party,
                            republican & federal—a controversy between the merits of your administration & that of your predecessor. The result
                            has been glorious: The republican candidate for Govr & Lt. Govr. have succeeded by a majority of 4000 upwards—The Senate will stand 23 Republicans to 9 Quids and the Assembly will
                            contain a majority of 25 republicans at the least. 
                  I have the honor to be very respectfully Your most obedt. Sevt.
                        
                            DeWitt Clinton
                            
                        
                    